Citation Nr: 0209806	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The low back disability is compatible with a pronounced 
syndrome.

2.  Thoracic strain results in moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for a 
thoracic strain have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5291 
(2001).

2.  The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1998 rating 
determination, the July 1998 SOC, and the November 2001 and 
April 2002 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  Moreover, in 
both the November 2001 and April 2002 SSOCs, the RO fully 
informed the veteran of the laws and regulations of the VCAA.  
As such, VA's notification requirements have been complied 
with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  VA 
has met all VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

The veteran is currently service-connected for lumbosacral 
strain, which has been assigned a 40 percent disability 
evaluation.  A 40 percent disability evaluation is assigned 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2001).  A 40 percent evaluation is also warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Code 5292 (2001).

A 40 percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

A review of the record demonstrates that the RO granted 
service connection for dorsal and lumbar back strain in a 
March 1949 rating determination and assigned a 20 percent 
disability evaluation.  The record contains no explanation 
for the removal of the dorsal disability as a service-
connected condition.  Service connection has been 
specifically denied for vertebral fractures.  As such, the 
manifestations may not be considered in the evaluation of the 
claim.  38 C.F.R. § 4.14 (2001).  The RO has not clearly 
addressed whether the disc manifestations are part of the 
service-connected disability, but the Board accepts that they 
are since the RO implied such consideration in the 2001 SSOC.

In November 1968, the veteran was hospitalized for knee and 
back problems.  He remained hospitalized until April 1969.  
In a June 1969 rating determination, the RO assigned a 
temporary total disability evaluation from November 4, 1968, 
to May 1, 1969, and assigned a 20 percent disability 
evaluation for chronic dorsal and lumbar strain thereafter.  

In a May 1971 decision, the Board denied an evaluation in 
excess of 20 percent for a strain of the dorsolumbar spine.  

In an October 1988 rating determination, the RO listed the 
rating decision as including an evaluation for dorsolumbar 
strain but classified the veteran's disability as chronic 
lumbosacral strain with a notation that he veteran had a 
protected rating of 20 percent from May 1, 1969.  

In a March 1993 rating determination, the RO increased the 
veteran's disability from 20 to 40 percent for chronic 
lumbosacral strain, effective April 30, 1992.  

In May 1997, the veteran requested an increased evaluation 
for his service-connected back disorder.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that x-rays taken of the lumbar 
spine in December 1993 showed old anterior vertebral body 
wedging in the lower thoracic and upper lumbar region.  There 
were also degenerative bony changes.  

In 1997, the veteran was afforded a VA examination.  At the 
time of the examination, the veteran reported that his back 
pain involved the entire thoracic and lumbar spine.  He 
indicated that the pain was mostly in the low back.  The 
veteran stated that the right lower extremity did not have 
any numbness to the feet.  The examiner noted that the left 
lower extremity was missing distal to the thigh.  Coughing 
did not cause any orthopedic pain.  The veteran reported that 
his biggest health problem during the past three months was 
chronic low back pain.  

The examiner noted that lower extremity surgery was limited 
to the left lower extremity, where an above-knee amputation 
had been performed in 1967 following a motor vehicle injury. 

Physical examination revealed that the veteran was only able 
to stand briefly, complaining of pain and difficulty.  Range 
of motion was as follows:  flexion to 25 degrees, extension 
to 5 degrees, rotation 15/15, and lateral bending 15/15.  
There was bothersome pain with these movements.  Alignment of 
the spine was okay but the back was tender at L-5.  Reflexes 
were absent at the knee and ankle on the right.  Sensation 
felt normal at the right lower leg and foot.  Toe extensor 
muscles were okay on the right.  Straight leg raising was 
tolerated to 80 degrees on the right.  The lower left 
extremity was missing distal to the thigh.  

In the assessment portion of the report, the examiner noted 
that the veteran had had a history of pain in the military 
and thereafter.  He observed that the back pain had always 
been the worst at the low back.  Continued symptoms were 
diagnosed as chronic muscular strain superimposed on 
degenerative stiffness.  The lumbar roots appeared okay.  The 
examiner noted that continued back difficulty could be 
expected.  

In March 1998, the veteran was afforded another VA 
examination.  At the time of the examination, the examiner 
noted that he had previously seen the veteran.  He reported 
that he had seen the veteran in July 1997 and that his 
symptoms were essentially the same except that his low back 
pain had increased.  The low back problems were noted to be 
the veteran's worst health problem.  

Physical examination revealed that his muscle condition was 
average for his size and age.  He limped quite severely while 
taking a few steps to the examination table.  The examiner 
noted that the veteran had arrived for the examination on an 
electric tricycle.  He was not able to get on the examination 
table.  He blamed this on pain and weakness.  

Range of motion testing was as follows:  flexion to 20 
degrees, extension to 5 degrees, rotation 20/20, and lateral 
bending 15/15.  The veteran complained of pain with these 
movements.  The alignment of the spine was satisfactory.  
Tenderness was predominantly at the L5 area.  Reflexes were 
absent at the right knee and ankle.  Sensation felt normal at 
the lower leg and foot on the right.  Extensor muscle 
functioning was okay at the right ankle and foot.  Straight 
leg raising was limited to 60 degrees on the right primarily 
by knee pain.  The left lower extremity had an amputation 
above the knee.  

In the assessment portion of the report, the examiner noted 
that the continued back pain was mostly at the low back and 
was diagnosed as chronic muscular strain superimposed on 
degenerative instability.  The lumbar roots were okay.  He 
indicated that back pain symptoms were probably significantly 
increased by chronic tension and/or depression.  The examiner 
stated that the veteran would probably continue to have 
bothersome back symptoms.  X-rays revealed osteoporosis with 
mild compression of L1 and mild kyphosis with mild ventral 
body height loss of T-8 and T-9 with osteophyte formation.  
It was the examiner's impression that the veteran had 
kyphosis, mild vertebral body height loss, and early 
degenerative disc disease of the lower thoracic spine. 

The examiner stated that he was asked to comment on the 
subjective symptoms.  He reported symptoms of weakness, easy 
fatigue, and poor coordination for the low back and both 
lower extremities.  A symbolic loss of motion to represent 
this would be a 20 percent decrease in the motions of the low 
back.  As to flare-ups, the veteran reported that these 
happened several times per week and that they occurred when 
he tried to walk more than three or four feet.  The symptoms 
calmed down if he had extra rest.  The examiner noted that a 
symbolic loss of motion to represent these flare-ups would 
also be a 20 percent decrease in the motions of the spine.  

In October 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having chronic severe low back pain.  The back pain 
radiated into the left hip and thigh.  The right knee and 
ankle had chronic pain.  The right foot had some feelings of 
numbness but no pain.  Coughing did not cause any orthopedic 
pain.  The veteran had subjective symptoms of weakness, easy 
fatigue, and poor coordination.  These symptoms were 
generalized throughout the body and about equal all over.  
Flare-ups with activity first bothered the back followed by 
all extremities.  This happened several times per week even 
with fairly light activities.  The symptoms improved with 
rest in a day or two. 

Physical examination revealed that the muscle condition was 
average.  The veteran reported that he could not stand.   He 
was not able to rise on his toes and heels.  Range of motion 
was as follows:  flexion to 60 degrees, extension to 5 
degrees, rotation 25/25, and lateral bending 15/15.  There 
was pain with movement.  Alignment of the spine was 
satisfactory.  There was some mild tenderness at the lower 
back.  Reflexes were absent at the right knee and ankle.  
Extensor muscles were okay at the right lower leg and foot.  
Sensation was diminished in all five toes of the right foot.  
Straight leg raising was easily tolerated to 70 degrees, 
limited at that point by low back pain.  Dorsiflexion of the 
right foot did not increase this pain.  X-rays revealed 
rather severe osteoporosis and several compression fractures.  

In the assessment portion of the report, the examiner noted 
that the chronic back pain continued to be mostly at the low 
back.  Recent x-rays had revealed a compression of 
osteoporosis and some new compression fractures.  The 
continued back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability and post fracture 
deformity.  The lumbar roots were noted to probably be okay.  
The examiner stated that the veteran would continue to have 
bothersome back pain.  

The examiner also observed that the veteran had the 
subjective complaints listed above and indicated that a 20 
percent decrease in the motion of the back would represent 
the portion of these symptoms in the back.  He also noted 
that the flare-up problems would cause a 25 percent decrease 
in back motion.  

The examiner further stated that the veteran had absent 
reflexes at the right knee and ankle but that these did not 
probably represent a lumbar nerve root problem.   He noted 
that the veteran probably did not have a significant disk 
protrusion and probably did not have any significant nerve 
root irritation from the disk.  

In April 2000, the veteran was afforded an additional VA 
examination.  The examiner stated that the veteran's symptoms 
remained about the same.  He noted that the veteran's back 
pain was moderate in the thoracic spine, somewhat worse in 
the mid-back, and severe in the low back.  The veteran 
reported that the worst lower extremity problems lately had 
been pain at the right knee joint and continuing pain at the 
amputation stump above the knee on the left.  The subjective 
symptoms and flare-up symptoms remained the same as those 
reported at the time of the 1998 examination.  

Physical examination revealed average muscle condition.  
Range of motion was as follows:  flexion to 55 degrees, 
extension to 5 degrees, rotation 20/20, and lateral bending 
15/15.  There was low back pain with these movements.  The 
thoracic spine continued to have satisfactory alignment.  
There was a slight bit of kyphos but nothing that would 
attract attention.  The upper lumbar spine was starting to 
demonstrate some moderate kyphos.  This was somewhat worse 
than in the past.  The worst tenderness continued to be at 
the lumbosacral area but there was some moderate tenderness 
over the entire thoracic and lumbar spine.  The lower 
extremity findings remained the same.  The examiner made 
reference to x-rays taken in 1998, which he noted showed 
rather severe osteoporosis, several compression fractures in 
the thoracic spine, a compression fracture in the lumbar 
spine at L1, and disc degeneration at multiple levels in the 
thoracic and lumbar spine.  

In the assessment section of the report, the examiner noted 
that the continued pain involved the entire thoracic and 
lumbar spine but was mostly in the lower spine.  He indicated 
that there was a continuing osteoporosis problem.  New 
compression fractures were recognized in 1998.  The veteran's 
continued back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability also superimposed on 
post-fracture deformity.  Lumbar nerve roots were probably 
okay.  The examiner noted that the associated lower extremity 
symptoms were probably mainly referred symptoms from the 
back.  He again indicated that the veteran would probably 
continue to have bothersome back pain.  

The examiner observed that the veteran's subjective symptoms 
resulted in a 30 degree decrease in flexion of the back.  He 
further noted that the veteran's flare-up problems caused a 
20 degree decrease in flexion of the back.  

The examiner stated that the veteran's thoracic spine 
fractures were immediately followed by lumbar pain.  He 
indicated that increased kyphosis in the upper back caused a 
compensatory increased lordosis in the lower back which 
tended to be somewhat painful.  The original low back 
symptoms were mostly related to the fracture.  The examiner 
further noted that the veteran probably had some tendencies 
towards muscular strain symptoms and would probably have 
developed low back pain even without the upper fractures.  
The examiner stated that the veteran's pain was mostly in the 
low back and that it was 60 percent related to the residuals 
of upper back fracture and 40 percent due to chronic muscular 
symptoms that he probably would have had in the low back even 
without the upper fracture.  

The examiner further observed that the veteran would probably 
have developed severe osteoporosis even without the fracture 
problems.  He noted that chronic back pain had reduced the 
veteran's activity and that reduced activity tended to worsen 
osteoporosis.  Therefore, some of the osteoporosis probably 
related to the fracture residuals, particularly the pain.  

He also noted that 30 percent of the veteran's osteoporosis 
represented a disuse osteoporosis because of the chronic back 
pain related to the inservice fractures.  He further stated 
that the recent fractures were related to osteoporosis and 
that approximately 30 percent of the new fractures were 
related to the upper back problem.  

In her June 2002 written argument, the veteran's 
representative indicated that the veteran should be assigned 
a separate disability for thoracic spine residuals.  

The criteria for a 60 percent evaluation under Diagnostic 
code 5293 relating to intervertebral disc syndrome has been 
met.  At the time of the June 1997 VA examination, the 
reflexes for the veteran's right knee and ankle were noted to 
be absent.  Reflexes for the knee and ankle were also found 
to be absent at the time of the veteran's March 1998 VA 
examination.  X-rays taken at that time revealed early 
degenerative disc disease of the lower thoracic spine.  The 
examiner reported that the veteran's lumbar nerve roots were 
probably okay.  In his April 2000 report, the examiner 
observed that the x-rays taken in 1998 had shown disc 
degeneration at multiple levels in the thoracic and lumbar 
spine.  He again reported that the lumbar nerve roots were 
probably okay.  The veteran also stated that the findings for 
the lower extremities were the same as the last examination.  
However, he stated that any associated lower extremity 
symptoms were probably mainly referred from symptoms of the 
back.  He further reported that some of the veteran's 
osteoporosis was related to his inservice fractures.  

While the veteran's lumbar nerve roots were noted to look 
okay at the time of several VA examinations, degenerative 
disc disease of the lumbar and thoracic spine was shown in x-
rays taken at various examinations.  Moreover, the veteran 
has been shown to have severe limitation of motion and 
continuous back pain.  Furthermore, the veteran has been 
found to have absent reflexes for the right knee and ankle, 
with the VA examiner recently attributing the veteran's lower 
extremity problems to his back symptoms.  As such, the 
criteria for a 60 percent evaluation for degenerative disc 
disease (intervertebral disc syndrome) is warranted.  

As the veteran has been assigned a 60 percent disability 
evaluation, he has attained the highest possible schedular 
evaluation under Diagnostic Codes 5293.  An increased 
evaluation under Diagnostic Code 5286 is not warranted as 
ankylosis of the lumbar spine has not been shown to be 
present.  An increased evaluation under Diagnostic Code 8520 
is also not warranted as complete paralysis of the sciatic 
nerve has not been demonstrated.  Therefore, there is no 
doubt to be resolved.  

As to the veteran's thoracic spine, the Board notes that the 
veteran has been found to have pain and tenderness of the 
thoracic region at the time of each VA examination.  
Moreover, degenerative instability has also been noted to be 
present at the time of the VA examinations.  Limitation of 
motion has also been reported during each VA examination.  
Where limitation of motion is slight, a noncompensable (0 
percent) rating is assigned.  

The Board notes that the objective medical findings are akin 
to at least moderate limitation of motion of the thoracic 
spine warranting a separate 10 percent disability evaluation.  
While the Board does not find that the veteran has severe 
limitation of motion for the thoracic spine, a 10 percent 
evaluation is warranted for either moderate or severe 
limitation of motion.  Thus, he has been assigned the highest 
schedular evaluation contemplated under that code.  

In reaching the determinations of the Board, it is concluded 
that there is no reason to ignore the thoracic disability or 
rate it as part of the lumbar disability.  The department 
remains at liberty to change the rating schedule and 
eliminate diagnostic code 5291 or establish, by regulation, 
that the thoracic spine and the lumbar spine should be rated 
as a single disability.  The Board has also considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995); however, since the maximum 
evaluations are being granted for limitation of motion, 
further analysis is not warranted.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability resulting from his 
service-connected thoracolumbar disorder.  The veteran has 
not been recently hospitalized for back problems. 

While the Board notes that the veteran has neurological and 
range of motion problems with his back, these are already 
contemplated by his receiving a 60 percent disability, the 
highest schedular disability evaluation.  The record is also 
devoid of any medical opinion specifically relating his back 
disorder as causing marked interference with employment.  

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's currently service-connected 
disabilities and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an "exceptional or unusual" disability such 
to require referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.



ORDER

A 60 percent evaluation for degenerative disc disease 
(intervertebral disc syndrome) is granted subject to 
regulations governing monetary benefits.  

A 10 percent evaluation is granted for thoracic strain 
subject to regulations governing monetary benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

